591 F.2d 1208
Clay L. SHAW, Plaintiff-Appellee,v.Jim GARRISON et al., Defendants-Appellants.
No. 75-2019.
United States Court of Appeals,Fifth Circuit.
March 26, 1979.

Malcolm W. Monroe, Michael L. Goldblatt, New Orleans, La., for Robertson, defendant-appellant.
Peter J. Butler, New Orleans, La., for defendants-appellants.
Jim Garrison, pro se.
Joseph M. Rault, Jr., pro se.
F. Irvin Dymond, Edward F. Wegmann, William J. Wegmann, Salvatore Panzeca, New Orleans, La., for plaintiff-appellee.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before WISDOM and INGRAHAM, Circuit Judges, and GROOMS,* District Judge.
BY THE COURT:
The Supreme Court of the United States, 436 U.S. 584, 98 S. Ct. 1991, 56 L. Ed. 2d 554, having reversed the judgment of this Court of January 24, 1977, 545 F.2d 980, and having remanded the cause to this Court for further proceedings in accordance with its opinion,
IT IS NOW HERE ORDERED AND ADJUDGED that the opinion and judgment of this Court of January 24, 1977 are withdrawn and vacated, and the judgment of the District Court appealed from in this cause, 391 F. Supp. 1353, is reversed, and the cause remanded to the District Court with directions to dismiss the action.
Reversed and Remanded.



*
 District Judge of the United States District Court for the Northern District of Alabama, sitting by designation